Citation Nr: 1417020	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for cause of the Veteran's death.   

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to September 1943.  He died in March 2007.  The appellant is his child.  

This matter comes before the Board from an October 2010 determination that denied entitlement to DIC benefits and death pension benefits on the basis that the appellant was not found to be a child for VA purposes, as she was over the age of 23, and was determined to not have become permanently disabled prior to the age of 18 (helpless child).  She requested the RO reconsider the DIC claim in October 2010, and in a September 2011 rating, the RO issued a rating that determined that permanent incapacity for self-support was not established for the purpose of establishing entitlement to VA benefits.  Subsequently the appellant filed a notice of disagreement (NOD) in October 2011 which was within a year of the October 2010 decision, and expressed disagreements with the findings that she did not meet the criteria for being considered a helpless child.  Thereafter the RO issued a statement of the case (SOC) in February 2012 as to the issue of helpless child status for VA purposes.  The appellant filed a substantive appeal with this determination in March 2012.  

Subsequently, after considering additional evidence, the RO issued a rating in June 2012 that established helpless child status for the appellant, finding that permanent incapacity for self-support was shown.  The RO then issued a rating in August 2012 that made a decision on what it considered as a NOD received in May 2012, but actually turns out to be a duplicate of the March 2012 substantive appeal.  The RO also issued a SOC in August 2012 limited to adjudicating the DIC claim by finding that the appellant met the criteria for a helpless child but denied the service connection claim on the merits.  The appellant filed a substantive appeal with the denial of service connection for cause of death in August 2012.  

Next the RO issued a Supplemental Statement of the Case (SSOC) in January 2013 that addressed both the DIC and the pension claim on the merits.  The appellant filed a substantive appeal later in January 2013 expressing her intent to appeal both matters.  In this substantive appeal she requested a Board hearing be held at the Central Office.  She subsequently withdrew this request in October 2013.  

The RO has not provided the appellant with a current SOC addressing the death pension claim on the merits (with the February 2012 SOC addressing helpless child status and the August 2012 SOC limited to the DIC claim).  When the appellant files a timely NOD (as was done in October 2011 with the original denial of the death pension claim in October 2010), the issuance of an SOC is required.  Manlincon v. West, 12 Vet. App. at 240-41.  Also, 38 C.F.R. § 19.31(a) provides that in no case will an SSOC be used to announce decisions by the agency of original jurisdiction (hereinafter "AOJ") on issues not previously addressed in an SOC, or to respond to an NOD on newly appealed issues that were not addressed in an SOC.  However, despite this administrative error, the Board notes that the procedural history is such that the appellant had reason to believe her appeal of the death pension claim was perfected, thus there is no prejudice to the appellant in the Board taking jurisdiction of this issue.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the statutory period with regard to filing a Substantive Appeal is discretionary and the time frame is not appropriately deemed "jurisdictional.")

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant has argued that a heart disorder that culminated in the Veteran's death was caused or aggravated by his service connected arthritis of the spine (classified by the RO as arthritis, chronic, dorsal vertebra).  She has submitted a physician's statement dated in November 2012 that pointed out that there was an increased risk of heart failure in patients with rheumatoid arthritis.  The Veteran's death certificate confirmed that his death from cardiac arrest was due to congestive heart failure.  Presently there has not been a medical opinion obtained to determine whether the Veteran's service connected arthritis caused or aggravated any heart condition.  

In regards to the death pension claim, this has been denied on the merits on the basis of the appellant's income exceeding the limits allowed for basic entitlement to death pension.  The appellant last sent a report about her financial status and medical expenses in August 2012.  Since then, she has submitted evidence suggestive of worsening financial circumstances in January 2014, showing debt and apparent homelessness resulting in her being on a debt management program.  Thus she should be afforded the opportunity to provide updated information as to her current financial status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the appellant to submit an Improved Pension Eligibility Verification Report, including income from all sources and deductions from countable income such as certain unreimbursed medical expenses, for each year from 2007 forward for which she seeks VA nonservice-connected death pension benefits.

2.  Forward the claims file to a VA physician to obtain an opinion as to whether any disease or condition that caused or contributed to the Veteran's death was caused by or aggravated by his service connected arthritis of the spine.  The examiner should review the pertinent evidence in the claims folder/electronic record, including the March 1997 death certificate reflecting the immediate cause of death as cardiac arrest due to or as a result of congestive heart failure, with other significant conditions of chronic renal insufficiency and chronic obstructive pulmonary disease, the hospital records from February 1997 prior to his death and the records showing the Veteran to have arthritis in his thoracic and lumbosacral spine.  In providing this opinion, the examiner should clarify the type of arthritis that affected the Veteran's spine, including whether it was shown to be rheumatoid arthritis.  

Following review of the evidence the examiner must opine whether there is a 50-percent probability or greater that the service-connected arthritis of his spine contributed substantially or materially to the Veteran's death, including whether it was incriminated in the cause or progression of the Veteran's fatal heart disease.  In providing this opinion, the examiner should address the opinion from Dr. Duffy in November 2012 regarding the association between rheumatoid arthritis and congestive heart failure, as well as the lay statements from the appellant alleging that the Veteran's heart disease was caused or worsened by mobility problems from his arthritis.  A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



